DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness 

rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-2, 8, 11 are rejected under 35 U.S.C. 103 as being unpatentable over Gabka (US 

2015/0374047). Gabka discloses a wrap for foot (14) including a band (12) sized to be 

wrapped around the toes and the Metatarsophalangeal (MTP) joint area of user's foot with the 

band (12) having a mid-section and end sections, subparagraph 31 and as shown in figures 1 

and 3.  The end sections (32) on the band have a rectangular shape are identical being 

attachable by hook and loop material, subparagraph 35 and as shown in 

figure 3.  Further, the wrap with the mid-section is placed under the front part of the foot, 

perpendicular to the foot, after which the end sections are crossed at the top of the foot to 

cover the toes and the Metatarsophalangeal (MTP) joint area of user's foot as shown in figure 1 

and after which the shoe (16) is put on leaving the end sections of the wrap outside the shoe to 



be otherwise arranged as shown in figures 6 and 7. The band defines parameters of a body 

width (40)  wherein said mid-section has a width between ¾ in to 2 inch and a length of 5 to 13 

inches, subparagraph 38. 




It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the body width of band of Gabka through routine experimentation  can 

have but not limited to approximately half the length of the foot and a length of at least  the 

circumference of the Metatarsophal angeal (MTP) joint area of the foot, etc. depending on the 

required compression or particular application thereof. 




3.	Claims 3-7 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Gabka in 

view of Stansell (US 1,594,908). Gabka disclose the invention as set forth above showing end 

sections having triangles and not being identical. 

	Stansell discloses a wrap with a band having end sections having triangles and not being 

identical as shown in figure 2. 

	
It would have been obvious to one skilled in the art before the effective date of the 

claimed invention that the detachable band of Gabka can have end sections having triangles 





and not being identical as taught by Stansell as an alternative but equivalent means of fastening 

as known in the art.  

With regard to claims 4-7, it would have been obvious to one skilled in the art before 

the effective date of the claimed invention that the detachable band of Gabka when viewed 

with Stansell can have end sections being but not limited to trapezoids, ovals, triangular shaped 

with wavy edge, etc. or combination connections thereof that defines a decorative pattern to 

be shown partially outside when the shoe is worn or as required for an end use thereof.  


Conclusion
4.	The prior art made of record and not relied upon is considered pertinent to applicant's 

disclosure. Prior art cited on PTO-892 discloses a warp/band worn about the foot. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TEJASH PATEL whose telephone number is (571)272-4993.  The examiner can normally be reached on Monday-Thursday 9am -5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton Ostrup can be reached on (571) 272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






July 30, 2021						/TAJASH D PATEL/                                                                                    Primary Examiner, Art Unit 3732